Citation Nr: 1430849	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability (pes planus).  

2.  Entitlement to service connection for a bilateral ankle disability, including as secondary to pes planus. 

3.  Entitlement to service connection for a bilateral knee disability, including as secondary to pes planus.  

4.  Entitlement to service connection for a bilateral leg disability, including as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from August 1974 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)( the Agency of Original Jurisdiction (AOJ)) that inter alia denied the claims on appeal.  In November 2012 the case was remanded for the Veteran to be scheduled for a Travel Board hearing (which was held before the undersigned in March 2013).  A transcript of the hearing is associated with the record.  At the hearing, the Veteran was granted a 60-day abeyance period for submission of additional evidence.  That period of time lapsed; no additional evidence was received.  

[An interim (May 2014) unappealed rating decision denied the Veteran service connection for sleep apnea and pseudofolliculitis barbae.]  

The issues of service connection bilateral ankle, bilateral knee and bilateral leg disabilities are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is shown to have bilateral pes planus which became manifest/was diagnosed in service and has persisted since.  
CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim being decided.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection means that the facts (shown by evidence) establish that a disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception in service.  38 C.F.R. § 3.303(a).

For the purpose of establishing service connection, a veteran is presumed sound when examined, accepted, and enrolled in service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence that [the disability] existed before acceptance and enrollment and [emphasis added] was not aggravated by such service.  38 U.S.C.A. § 1111.
In adjudicating a claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the merits of the claim.

The reports of the Veteran's service entrance and discharge examinations (are not available.  In July 2007, VA made a formal determination as to the unavailability of [some of] the his service treatment records (STRs).  Therefore, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim was undertaken with this duty in mind.  

The available STRs include an October 1974 podiatry clinic record which notes the Veteran's complaints of aching arches after activity.  Examination revealed decreased arches with mild eversion of calcaneus; pes planus was noted.  Another STR, dated in the same month, notes his complaints of foot pain; mild pes planus was noted.  A July 1975 STR notes the Veteran's complaints of fallen arches, with pain in both feet and inability to walk long distances.  It was noted that arch supports did not provide relief.  The diagnosis was pes planus.  An October 1976 podiatry clinic record notes a complaint of arch and ankle pain and in the medial aspect of both feet; the pain had persisted for three months.  The diagnosis was pain in the arch of the left foot and ankle.  

Postservice treatment records show that December 1999 X-rays of the right ankle and foot found a possible old avulsion fracture at the distal tibial end anteriorly with no demonstrable acute fracture.  Calcaneal spur posteriorly was noted.  

On April 2011 VA joints examination, the Veteran reported he had no complaints or difficulty with his feet prior to service, and began noting pain in his feet during basic training; flat feet were diagnosed at the time.  His treatment included boot inserts.  Bilateral foot pain continued during active duty (and was reported on sick call).  After service he continued to have pain in his feet.  On examination the examiner noted a slight (and not severe) pes planus.  The impression was slight pes planus, a pre-existing congenital disorder not permanently worsened by service beyond its natural progression.  The examiner opined that it is less likely than not that the Veteran's present complaints and findings are related to his complaints in service.  The rationale for the opinion is that he never sought any medical attention from discharge in 1977 to 1999 for his feet.  He was obese and from 1977 to 1999 he had multiple jobs requiring vigorous physical activities with his lower extremities, (including painter) and it is more likely than not that his pes planus noted in service is not attributable to his present symptoms because there is no nexus of care or treatment for many years after he was discharged from the service, including the time when he was doing vigorous physical activities on his feet.  

On January 2012 VA examination, the Veteran's gait and station were noted to be within normal limits.  He wore gym shoes to the examination and the wear of the shoes was equal.  He had mild flattening of the longitudinal and transverse arches.  The diagnosis was mild pes planus, congenital.  It was the opinion of the examiner that it is less likely than not that the Veteran's complaints of the feet were related to any injury incurred in service in the mid-1970.

At the March 2013 hearing, the Veteran testified that he was unaware of a foot condition upon entering service.  During basic training he had difficulty marching, carrying loads and keeping up; he was advised to go on sick call to evaluate the problem.  He went to sick call after about two weeks of basic training and was told he had flat feet.  He was treated with "lifters" inserted in his boots (which did not help).  The pain in his feet worsened as he walked, jumped, marched, did calisthenics, exercised, performed guard duty and worked in the field in combat boots.  He stated that sometimes he would walk 50, 60 or 70 miles a day in the boots with the inserts.  Eventually he was placed on profile for his feet and allowed to wear gym shoes during duty hours.  

The Veteran has a diagnosis of bilateral pes planus (see April 2011 and January 2012 VA examination reports).  While both VA examiners have found the Veteran's pes planus to be a congenital disorder (and the April 2011 VA examiner expressly found that the disorder pre-existed service and was not aggravated therein), there is no evidence that bilateral pes planus was noted on induction (although the service entrance examination is unavailable, the Veteran is not shown or alleged to have been placed on profile for his feet until after he had engaged in strenuous activity in service).  Under governing law (38 U.S.C.A. § 1111), he is presumed sound on entrance in service with respect to flat feet.   The VA examiners have not pointed to any clear and unmistakable evidence that rebuts this presumption.  Therefore, the record reflects that bilateral pes planus was incurred in service.   Furthermore, there is no evidence that the pes planus in service resolved after first being noted; on the contrary STR-documented recurring complaints and treatment in service (and the report that he was placed on profile eventually) establish that the pes planus in service persisted and was chronic.  Furthermore, there is probative evidence of continuity of related complaints since service.  The Board finds no reason to question the veracity of the Veteran's report that he has had bilateral foot pain since service.  While VA examiners have observed that treatment for pes planus was not documented until many years after service, it is not unreasonable to find that (as the Veteran has reported) that while symptomatic throughout, the pes planus may not have been so to a degree where he could not function without treatment.  

The Board finds that the evidence reasonably supports that the Veteran has bilateral pes planus which was first noted in service, and has persisted since.  The requirements for establishing service connection for bilateral pes planus are met (see 38 C.F.R. § 3.303(a)), and service connection for bilateral pes planus is warranted.   

ORDER

Service connection for bilateral pes planus is granted.


REMAND

A review of the record found that further development of the evidence is necessary to fulfill VA's obligation to assist the Veteran with the development of evidence to substantiate his remaining claims.  

At the April 2011 VA joints examination, the Veteran reported that during service he experienced pain in his ankles and knees and was told it was secondary to his flat feet.  As the decision above grants service connection for bilateral pes planus, an examination to determine whether any disabilities of the ankles, knees and legs are secondary to the service-connected oes planus is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, on January 2012 VA joints examination it was noted that previous X-rays had not revealed arthritic change in the knees or ankles.  This is inaccurate as a June 2000 VA podiatry clinic note indicates that degenerative changes at the ankle joint and along superior aspect of the talus were found on x-ray.  As the opinion offered on January 2012 VA examination is premised on what appears to be inaccurate medical information, it is inadequate for rating purposes.  

Moreover, the January 2012 VA examiner found the Veteran's knees to be normal.  However, a March 2006 VA outpatient general medical record notes that the Veteran had a left knee meniscal tear and was scheduled for arthroscopy, and an August 2007 VA general medical note notes that "MRI showed L MCL sprain per chart review."  The assessment was history of osteoarthritis with multiple monoarticular complaints over the past three years; knee pain today likely osteoarthritis, but given prior history of toe and wrist involvement, cannot rule out gout.  Another examination to reconcile the inconsistencies is necessary.  .  In addition, the January 2012 VA examiner noted (regarding the knees, legs, and feet) that recent X-rays have demonstrated no evidence of arthritic changes.  A review of the record did not locate the  "recent x-rays" cited.  As they would be pertinent evidence that is outstanding (but constructively of record), they must be secured.  

In addition, a July 2005 VA general medical note (Virtual VA) reflects that the Veteran presented forms to be completed in connection with his claim for Social Security Administration (SSA) benefits (with the primary disability being degenerative joint disease of the knees).  The record does not show that SSA records have been sought.  Therefore, development for such records is necessary.   See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  


Accordingly, the case is REMANDED for the following:

1.  Regarding both ankles, both knees and both legs, the AOJ should issue a letter providing the Veteran all VCAA-mandated notice applicable in claims of secondary service-connection, and afford him and his representative the opportunity to respond.  The AOJ should arrange for any further development in the matter suggested by his response.

2.  The AOJ should obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for his ankles , knees, and legs (to specifically include the reports of the recent X-rays of the lower extremities cited).

3.  The AOJ should secure from SSA for the record copies of the complete record pertaining to the Veteran's claim for SSA disability benefits (to include all medical records considered in the determination on his claim).  If such records are unavailable, it must be so noted for the record, with explanation of the reason for their unavailability.   The AOJ should review all records from SSA received, and arrange for any further development suggested.

4.  The RO should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of any ankle, knee, and leg disabilities, and in particular whether such disabilities were incurred in service, or were caused or aggravated by his (now service-connected) pes planus.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) any/each chronic ankle, knee and/or leg disability found. If none is diagnosed, please reconcile that finding with the records showing diagnoses of such disability(ies).  

(b) As to any/each chronic ankle, knee and/or leg disability entity diagnosed, please opine whether such is at least as likely as not (a 50 % or better probability) related to an injury sustained or complaints treated in service (or is otherwise related directly to his service). 

(c) Regarding any/each chronic ankle, knee, or leg disability that is determined to not be directly related to the Veteran's active service, please opine whether it is at least as likely as not (a 50 % or better probability) that such disability was caused or aggravated by the service-connected bilateral pes planus.

The examiner must include rationale for all opinions.  

5.  The AOJ should then review the record, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


